                     Case 19-10488-LSS                     Doc 368           Filed 06/11/19              Page 1 of 7



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                         )
In re:                                                                   ) Chapter 11
                                                                         )
Z GALLERIE, LLC, et al., 1                                               ) Case No. 19-10488 (LSS)
                                                                         )
                                            Debtors.                     ) (Jointly Administered)
                                                                         )

                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
                  ON JUNE 13, 2019 AT 2:00 P.M. (PREVAILING EASTERN TIME) 2

UNCONTESTED MATTERS GOING FORWARD:

1.        Debtors’ Motion Seeking Entry of an Order (I) Approving the Debtors Key Employee
          Incentive Program, (II) Approving the Debtors Key Employee Retention Program, and
          (III) Granting Related Relief [Docket No. 301; Filed 5/25/2019]

                      Related Documents:

                                 A.         Debtors’ Motion Seeking Entry of an Order to Shorten Notice
                                            Regarding Debtors Motion Seeking Entry of an Order (I)
                                            Approving the Debtors Key Employee Incentive Program, (II)
                                            Approving the Debtors Key Employee Retention Program, and
                                            (III) Granting Related Relief [Docket No. 302; Filed 5/25/2019]

                                 B.         Order Shortening Notice Regarding Debtors’ Motion Seeking
                                            Entry of an Order (I) Approving the Debtors Key Employee
                                            Incentive Program, (II) Approving the Debtors Key Employee
                                            Retention Program, and (III) Granting Related Relief [Docket No.
                                            303; Filed 5/28/2019]

                                 C.         Notice of Hearing With Respect to the Debtors’ Motion Seeking
                                            Entry of an Order (I) Approving the Debtors Key Employee
                                            Incentive Program, (II) Approving the Debtors Key Employee
                                            Retention Program, and (III) Granting Related Relief [Docket No.
                                            304; Filed 5/28/2019]



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are Z Gallerie, LLC
     (3816) and Z Gallerie Holding Company, LLC (5949). The location of the Debtors’ service address is: 1855 West 139th Street, Gardena,
     CA 90249.
2
     Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone (866-582-6878) or by
     facsimile (866-533-2946).


PHIL1 7945656v.4
           Case 19-10488-LSS        Doc 368     Filed 06/11/19   Page 2 of 7



                      D.   [FILED UNDER SEAL] Notice of Confidential Information With
                           Respect to Debtors’ Motion Seeking Entry of an Order (I)
                           Approving the Debtors Key Employee Incentive Program, (II)
                           Approving the Debtors Key Employee Retention Program, and
                           (III) Granting Related Relief [Docket No. 354; Filed 6/7/2019]

                      E.   [REDACTED] Notice of Confidential Information With Respect to
                           Debtors’ Motion Seeking Entry of an Order (I) Approving the
                           Debtors Key Employee Incentive Program, (II) Approving the
                           Debtors Key Employee Retention Program, and (III) Granting
                           Related Relief [Docket No. 355; Filed 6/7/2019]

                      F.   Debtors’ Motion for Entry of an Order Authorizing the Debtors to
                           File Under Seal Certain Confidential Information Related to the
                           Motion Seeking Entry of an Order (I) Approving the Debtors Key
                           Employee Incentive Program, (II) Approving the Debtors Key
                           Employee Retention Program, and (III) Granting Related Relief
                           [Docket No. 356; Filed 6/7/2019]

            Response Deadline:    June 7, 2019 at 11:59 p.m.

            Responses Received:

                      A.   Informal comments from the Office of the United States Trustee

            Status:        This matter is going forward. The informal comments from the
                           Office of the United States Trustee have been resolved.

CONTESTED MATTERS GOING FORWARD:

2.   [Solicitation Version] First Amended Joint Plan of Reorganization of Z Gallerie, LLC
     and Z Gallerie Holding Company, LLC Pursuant to Chapter 11 of the Bankruptcy Code
     [Docket No. 255; Filed 5/1/2019]

            Related Documents:

                      A.   [Blacklined] Solicitation Version First Amended Joint Plan of
                           Reorganization of Z Gallerie, LLC and Z Gallerie Holding
                           Company, LLC Pursuant to Chapter 11 of the Bankruptcy Code
                           [Docket 256; Filed 5/1/2019]

                      B.   [Solicitation Version] Disclosure Statement Relating to the First
                           Amended Joint Plan of Reorganization of Z Gallerie, LLC and Z
                           Gallerie Holding Company, LLC Pursuant to Chapter 11 of the
                           Bankruptcy Code [Docket No. 257; Filed 5/1/2019]




                                            2
Case 19-10488-LSS   Doc 368    Filed 06/11/19   Page 3 of 7



      C.   Notice of Filing of Plan Supplement [Docket No. 309; Filed
           5/28/2019]

      D.   Notice of Rescheduled Confirmation/Omnibus Hearing Time
           [Docket No. 331; Filed 6/4/2019]

      E.   Notice of Rescheduled Confirmation/Omnibus Hearing [Docket
           No. 347; Filed 6/6/2019]

      F.   Certification of Stretto Regarding Tabulation of Votes in
           Connection With the First Amended Joint Plan of Reorganization
           of Z Gallerie, LLC and Z Gallerie Holding Company, LLC
           Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 351;
           Filed 6/7/2019]

      G.   Notice of Filing of Second Plan Supplement [Docket No. 357;
           Filed 6/10/2019]

      H.   Debtors Memorandum of Law In Support of Confirmation of the
           Modified First Amended Joint Plan of Reorganization of Z
           Gallerie, LLC and Z Gallerie Holding Company, LLC Pursuant to
           Chapter 11 of the Bankruptcy Code [Docket No. 362; Filed
           6/11/2019]

      I.   Declaration of Jason A. Cohen in Support of Confirmation of the
           Modified First Amended Joint Plan of Reorganization of Z
           Gallerie, LLC and Z Gallerie Holding Company, LLC Pursuant to
           Chapter 11 of the Bankruptcy Code [Docket No. 363; Filed
           6/11/2019]

      J.   Notice of Proposed Findings of Fact, Conclusions of Law, and
           Order Confirming the Modified First Amended Joint Plan of
           Reorganization of Z Gallerie, LLC and Z Gallerie Holding
           Company, LLC Pursuant to Chapter 11 of the Bankruptcy Code
           [Docket No. 364; Filed 6/11/2019]

      K.   Declaration of Mark Weinsten in Support of Confirmation of the
           Modified First Amended Joint Plan of Reorganization of Z
           Gallerie, LLC and Z Gallerie Holding Company, LLC Pursuant to
           Chapter 11 of the Bankruptcy Code [Docket No. 365; Filed
           6/11/2019]

      L.   Notice of Filing of Modified First Amended Joint Plan of
           Reorganization of Z Gallerie, LLC and Z Gallerie Holding
           Company, LLC Pursuant to Chapter 11 of the Bankruptcy Code
           [Docket No. 366; Filed 6/11/2019]



                           3
Case 19-10488-LSS       Doc 368     Filed 06/11/19   Page 4 of 7



Response Deadline:    June 4. 2019 at 4:00 p.m.

Responses Received:

      A.     Informal comments from the Office of the United States Trustee

      B.     Objection by Westfield, LLC and Certain of its Affiliates to the
             First Amended Joint Plan of Reorganization of Z Gallerie, LLC
             and Z Gallerie Holding Company, LLC Pursuant to Chapter 11 of
             the Bankruptcy Code, Including the Proposed Assumption and
             Assignment of Certain Unexpired Leases of Non-Residential Real
             Property [Docket No. 320; Filed 6/4/2019]

      C.     KD Knox Street Village Holdco, LLC’s Objection to the Notice of
             Filing of Plan Supplement [Docket No. 321; Filed 6/4/2019]

      D.     The Taubman Landlords Preliminary Limited Objection to the
             First Amended Joint Plan of Reorganization Plan and Notice of
             Possible Assumption and Assignment of Certain Executory
             Contracts and Unexpired Leases, and Cure Claim Objection and
             Reservation of Rights [Docket No. 322; Filed 6/4/2019]

      E.     South Coast Plaza’s Objection to Cure Amount [Docket No. 324;
             Filed 6/4/2019]

      F.     Limited Objection of Simon Property Group, L.P. to Debtors’
             First Amended Plan of Reorganization of Z Gallerie and Z Gallerie
             Holding Company, LLC Pursuant to Chapter 11 of the Bankruptcy
             Code, Including the Proposed Assumption and Assignment of
             Certain Unexpired Leases of Non- Residential Real Property
             [Docket No. 325; Filed 6/4/2019]

      G.     Creditor Terreno 139th LLC’s Objection to Debtors’ First
             Amended Joint Consolidated Plan of Reorganization For Z
             Gallerie, LLC and Z Gallerie Holding Company, LLC Pursuant to
             Chapter 11 of the Bankruptcy Code [Docket No. 326; Filed
             6/4/2019]

      H.     Limited Objection and Reservation of Rights of CityCentre Two
             Partners, L.P. to Cure Amount Set Forth in the Schedule of
             Assumed Executory Contracts and Unexpired Leases [Docket No.
             328; Filed 6/4/2019]

      I.     CBL & Associates Management, Inc.’s Limited Objection to
             Debtor’s Stated Cure Amounts [Docket No. 329; Filed 6/4/2019]




                                4
Case 19-10488-LSS   Doc 368     Filed 06/11/19   Page 5 of 7



      J.   Regency Galleria North’s Limited Objection to First Amended
           Joint Plan of Reorganization of Z Gallerie, LLC and Z Gallerie
           Holding Company, LLC Pursuant to Chapter 11 of the Bankruptcy
           Code and Notice of Possible Cure Assumption and Assignment of
           Certain Executory Contracts and Unexpired Leases, and Cure
           Claim Objection and Reservation of Rights [Docket No. 330; Filed
           6/4/2019]

      K.   Oracle’s Limited Objection and Reservation of Rights Regarding:
           (1) First Amended Joint Plan of Reorganization of Z Gallerie, LLC
           and Z Gallerie Holding Company, LLC Pursuant to Chapter 11 of
           the Bankruptcy Code; and (2) Notice of Filing of Plan Supplement
           [Docket No. 332; Filed 6/4/2019]

      L.   Objection of Eskridge (E&A), LLC to Proposed Cure Amount
           [Docket No. 333; Filed 6/4/2019]

      M.   Comenity Bank’s Objections and Reservations of Rights with
           Respect to (1) the Proposed Plan, Including the Sale Transaction
           and (2) the Proposed Contract Assumptions [Docket No. 334; Filed
           6/4/2019]

      N.   Limited Objection of Brookfield Operating Partnership LP,
           Centercal Properties LLC, Crawfish, LLC, Federal Realty
           Investment Trust, PGIM Real Estate, Starwood Retail Partners
           LLC, The Macerich Company, and Watters Creek Owner, LLC to
           Debtors’ Notice of Filing of Plan Supplement [Docket No. 339;
           Filed 6/4/2019]

      O.   Supplemental Objection of Eskridge (E&A), LLC to Proposed
           Cure Amount [Docket No. 342; Filed 6/5/2019]

      P.   Objection and Reservation of Rights of Washington Prime Group
           Inc. to the Cure Amounts Proposed in the Debtors Plan
           Supplement [Docket No. 344; Filed 6/6/2019]

      Q.   Objection of 4th Street Holdings, LLC to Debtors’ First Amended
           Joint Plan of Reorganization and Plan Supplement and Joinder in
           Objections Filed by Other Landlords [Docket No. 348; Filed
           6/7/2019]

      R.   Amended Objection of Brookfield Property REIT INC., Centercal
           Properties LLC, Crawfish, LLC, Federal Realty Investment Trust,
           PGIM Real Estate, Starwood Retail Partners LLC, The Macerich
           Company, and Watters Creek Owner, LLC to Debtors Notice Of
           Filing of Plan Supplement [Docket No. 349; Filed 6/7/2019]



                            5
Case 19-10488-LSS       Doc 368     Filed 06/11/19    Page 6 of 7




          S.   Objection of Site Centers Corp. as Managing Agent for Mellenia
               Crossing LLC to Notice of Filing of Plan Supplement [Docket No.
               350; Filed 6/7/2019]

          T.   Objection of Brookfield Property REIT Inc., Centercal Properties
               LLC, Crawfish, LLC, Federal Realty Investment Trust, PGIM Real
               Estate, PR 150 Roosevelt Shops, LLC, Starwood Retail Partners
               LLC, The Macerich Company, Urban Edge Properties, And
               Watters Creek Owner, LLC to (A) Debtors Motion Seeking Entry
               of an Order (I) Approving the Bidding Procedures, (II) Scheduling
               the Bid Deadlines and the Auction, (III) Approving the Form and
               Manner of Notice Thereof, and (IV) Granting Related Relief and
               (B) the First Amended Joint Plan of Reorganization of Z Gallerie,
               LLC and Z Gallerie Holding Company, LLC Pursuant to Chapter
               11 of the Bankruptcy Code [Docket No. 358; Filed 6/10/2019]

          U.   Limited Objection by Easton Gateway, LLC to Debtors’ Notice of
               Filing Plan Supplement including Objection to Cure Amount
               [Docket No. 360; Filed 6/10/2019]

Status:        This matter is going forward. The Debtors anticipate filing the
               remaining Plan related pleadings, including an additional plan
               supplement, on or before June 12, 2019.


               [Remainder of Page Intentionally Left Blank]




                                6
            Case 19-10488-LSS   Doc 368      Filed 06/11/19   Page 7 of 7




Dated: June 11, 2019              /s/ Domenic E. Pacitti
Wilmington, Delaware             Domenic E. Pacitti (DE Bar No. 3989)
                                 Michael W. Yurkewicz (DE Bar No. 4165)
                                 KLEHR HARRISON HARVEY BRANZBURG LLP
                                 919 N. Market Street, Suite 1000
                                 Wilmington, Delaware 19801
                                 Telephone:    (302) 426-1189
                                 Facsimile:    (302) 426-9193
                                 -and-
                                 Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:    (212) 446-4800
                                 Facsimile:    (212) 446-4900
                                 -and-
                                 Justin R. Bernbrock (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200

                                 Co-Counsel for the Debtors and Debtors in Possession




                                         7
